Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 1 of 9 PageID 401




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No. 8:18-cr-271-T-33AAS

   ALEJANDRO TORRES

   _____________________________/

                                   ORDER

        This matter comes before the Court upon consideration of

   pro se Defendant Alejandro Torres’s Motion for Compassionate

   Release or, in the Alternative, Home Confinement/Deportation

   to Colombia (Doc. # 86), filed on September 24, 2020. The

   United States responded on October 7, 2020. (Doc. # 89). For

   the reasons set forth below, the Motion is denied.

   I.   Background

        On January 4, 2019, this Court sentenced Torres to ninety

   months’ imprisonment and sixty months’ supervised release

   after Torres pled guilty to conspiracy to possess with intent

   to distribute five kilograms or more of cocaine while on board

   a vessel subject to the jurisdiction of the United States, in

   violation of 46 U.S.C. §§ 70503(a) and (b) and 21 U.S.C. §

   960(b)(1)(B)(ii). (Doc. # 59). Torres is sixty-one years old


                                     1
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 2 of 9 PageID 402




   and   his   projected   release   date   from    Reeves   Correctional

   Institute is October 12, 2024. (Doc. # 86 at 1).

         In his Motion, Torres requests compassionate release

   under Section 3582(c)(1)(A)(i), as amended by the First Step

   Act, because of the COVID-19 pandemic, his age, and his

   underlying    health    conditions,      which    include   diabetes,

   hypertension,      an    ulcer,       obesity,    neuropathy,    high

   cholesterol, and pain in his legs and back. (Id. at 3-4).

   Alternatively, Torres’s Motion can be construed as requesting

   that the Court grant him home confinement. (Id. at 1, 7).

   Because Torres is a citizen and national of Colombia, his

   request for home confinement also includes a request for

   deportation to his home country. (Id.). The United States has

   responded. (Doc. # 89). The Motion is now ripe for review.

   II.   Discussion

           A.    Request for Home Confinement or Deportation

         To the extent that Torres’s Motion is construed as

   requesting that the Court grant him home confinement and

   deportation to Colombia, it must be denied. This Court has no

   authority to direct the Bureau of Prisons (BOP) to place

   Torres in home confinement, either in his requested country


                                     2
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 3 of 9 PageID 403




   of Colombia or elsewhere. Such decisions are committed solely

   to the BOP’s discretion. See United States v. Calderon, No.

   19-11445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020)

   (explaining that district courts lack jurisdiction to grant

   early release to home confinement pursuant to the Second

   Chance Act, 34 U.S.C. § 60541(g)(1)(A)). Once a court imposes

   a sentence, the BOP is solely responsible for determining an

   inmate’s place of incarceration to serve that sentence. See

   Tapia   v.     United   States,    564   U.S.   319,   331   (2011)   (“A

   sentencing court can recommend that the BOP place an offender

   in a particular facility or program . . . [b]ut decision

   making authority rests with the BOP.”); 18 U.S.C. § 3621(b)

   (“The [BOP] shall designate the place of the prisoner’s

   imprisonment[.]”).

        Therefore,         Torres’s    construed     request     for     home

   confinement and deportation falls outside Section 3582(c)’s

   grant of authority. The Motion is denied as to this requested

   relief.

             B.    Request for Compassionate Release

        Torres’s request for a reduction in sentence is also

   denied. A term of imprisonment may be modified only in limited


                                       3
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 4 of 9 PageID 404




   circumstances. 18 U.S.C. § 3582(c). Torres argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.”      United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation    omitted).    “However,    it   does   not   alter    the

   requirement that prisoners must first exhaust administrative

   remedies before seeking judicial relief.” Id.

        The United States argues that Torres’s Motion should be

   denied because he has failed to exhaust his administrative


                                     4
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 5 of 9 PageID 405




   remedies. (Doc. # 89 at 13-14). The Court agrees. Torres

   alleges that he initially “wrote to Warden on 7/20/2020. His

   denial came on 7/22/2020.” (Doc. # 86 at 3). Torres continues,

   “I wrote BP-10 after that on 7/23/2020 but received no

   response yet, copy attached as exhibit 2.” (Id.). But Torres

   does not attach any proof of correspondence with the warden,

   nor any request to the BOP dated July 23, 2020. Torres only

   attaches a request to the BOP dated September 12, 2020. (Id.

   at 17). Torres filed the instant Motion on September 24, 2020,

   a mere twelve days later. (Id.).

        Thus, at the time of filing, Torres failed to show that

   he “fully exhausted all administrative rights to appeal a

   failure of the Bureau of Prisons to bring a motion on [his]

   behalf,” nor had “30 days [lapsed] from the receipt of such

   a request by the warden of [his] facility.” 18 U.S.C. §

   3582(c)(1)(A); see also United States v. Raia, 954 F.3d 594,

   597 (3d Cir. 2020) (“The First Step Act empowers criminal

   defendants     to     request     compassionate       release     for

   ‘extraordinary and compelling reasons.’ But before they make

   such requests, defendants must at least ask the Bureau of

   Prisons (BOP) to do so on their behalf and give BOP thirty


                                     5
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 6 of 9 PageID 406




   days to respond.”) (internal citations omitted).

        Regardless, the Court concludes that even if Torres did

   exhaust his administrative remedies, the Motion should be

   denied on the merits. The Sentencing Commission has set forth

   examples of qualifying “extraordinary and compelling reasons”

   for compassionate release, including but not limited to: (1)

   terminal    illness;   (2)   a     serious   medical   condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver

   of the defendant’s minor children. USSG §1B1.13, comment.

   (n.1).     Torres   bears    the    burden    of   establishing    that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D.

   Fla. June 7, 2019) (“Heromin bears the burden of establishing

   that compassionate release is warranted.”).

        Although Torres alleges that his age and underlying

   health conditions (diabetes, hypertension, an ulcer, obesity,

   neuropathy, high cholesterol, and pain in his legs and back)

   make him especially susceptible to COVID-19 (Doc. # 86), he

   has not sufficiently demonstrated that he has a serious

   medical condition that substantially diminishes his ability


                                        6
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 7 of 9 PageID 407




   to care for himself in his facility.             See USSG §1B1.13,

   comment. (n.1); see also United States v. Frost, No. 3:18-

   cr-30132-RAL, 2020 WL 3869294, at *4-5 (D.S.D. July 9, 2020)

   (denying motion for compassionate release for a COVID-19-

   positive prisoner who had other medical conditions, including

   diabetes, severe coronary artery disease, and COPD, because

   his COVID-19 symptoms were not severe and there was no

   indication he could not provide self-care while in prison);

   United States v. Bailey, 2020 WL 3883659, at *2 (W.D.N.C.

   July   9,   2020)   (denying    72-year-old    inmate’s    motion    for

   compassionate release, despite his “high blood pressure, high

   cholesterol,     and   atrial     fibrillation,”      because      those

   conditions were controlled and “the Defendant’s age, standing

   alone, [was] not an extraordinary and compelling reason to

   reduce his sentence”).

          Additionally, the Court agrees with the Third Circuit

   that “the mere existence of COVID-19 in society and the

   possibility that it may spread to a particular prison alone

   cannot      independently      justify     compassionate     release,

   especially     considering     BOP’s     statutory   role,   and    its

   extensive and professional efforts to curtail the virus’s


                                      7
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 8 of 9 PageID 408




   spread.” Raia, 954 F.3d at 597. Thus, Torres has not shown an

   extraordinary       and        compelling    reason     that    justifies

   compassionate release and his Motion is denied.

        While Torres’s concerns about the COVID-19 pandemic are

   understandable, the Court notes that several measures have

   already been taken in response to the pandemic. For example,

        [u]nder the recently enacted CARES Act, Pub. L. No.
        116-136, § 12003(b)(2) (2020), “if the Attorney
        General finds that emergency conditions will
        materially affect” the BOP’s functioning, the BOP
        Director may “lengthen the maximum amount of time
        for which [he] is authorized to place a prisoner in
        home confinement” under 18 U.S.C. § 3624(c)(2). The
        Attorney General has made such a finding regarding
        the emergency conditions that now exist as a result
        of the coronavirus. See Memorandum from Attorney
        Gen. William Barr to Director of Bureau of Prisons
        (Apr.   3,   2020),  https://www.justice.gov/file/
        1266661/download.

   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19   within    its       facilities.    See     Federal   Bureau   of

   Prisons,   Updates        to    BOP   COVID-19   Action    Plan:    Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).




                                         8
Case 8:18-cr-00271-VMC-AAS Document 90 Filed 10/26/20 Page 9 of 9 PageID 409




        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        Defendant     Alejandro    Torres’s    pro    se   Motion    for

   Compassionate Release (Doc. # 86) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

   26th day of October, 2020.




                                     9
